Ingraham, J. (concurring):
I concur in the result of .Mr.* Justide Patterson’s opinion. The evidence does not establish that there was a contract for the sale and delivery of this lumber, for it was understood that the lumber was not in existence ■ but was to be manufactured, and that the defendants were not to manufacture it but that it was to be"sawed for the defendants by mills in the State of Mississippi.
I do not think that it was ever intended to be an absolute sale of the lumber, but that the defendants accepted the plaintiffs’ offer to place the order with the mills in Mississippi and did not at all guarantee that the Mississippi mills would manufacture tlie lumber, nor was there any evidence of a breach of contract. There was no time fixed at which the defendants were to deliver-the lumber. It is quite evident that this was left iii this way because both parties understood that the lumber was to be ■ manufactured and the defendants were not to be obliged to deliver it until they were able to obtain it. •
I agree with Mr. Justice Patterson that the letter of January 26, 1903, was not evidence of a breach of the contract if there had. been one.
Laughlin, J., concurred.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.